DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
	The IDS filed on 7/14/21 has been fully considered except where references have been lined through. 

Response to Amendment
	This action is written in response to applicant’s amendment received on 6/29/22. 
	Objections to the specification are withdrawn. 
	The double patenting rejection of claim 6 is withdrawn. 
	Objections to claims 1-7, 10-11, and 14-16 are withdrawn. 
	Rejections of claims 1-7 and 14-16 under 35 USC 112(b) are overcome by amendment.
	Any objection or rejection not reiterated herein is overcome by amendment
	Amended claims 7-11 and 14-24 are under examination herein. 

Claim Objection
Applicant is advised that should claim 14 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 17 requires a red alga of the genera Cyanidioschyzon, Cyanidium and Galdieria. Claim 14, from which claim 17 depends, already requires the genera in claim 14 line 3. Thus, claim 17 fails to further limit claim 14.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Modified Rejection as Necessitated by Amendment. Claims 7-11, 14-17, and 19-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Scholten (WO2017132407A1). Claim 16 is further evidenced by DNR Total Solids (Total Solids (Dry Matter Content) (Standard Method 2540C) Revised April 2009 retrieved from https://uwlab.soils.wisc.edu/wpcontent/uploads/sites/17/2015/08/DNR_Total_Solids.pdf on 2/7/22).
Regarding claim 14 and 17, Scholten teaches a process for producing a protein material and/or food source from a cellular biomass (abstract). Scholten teaches that the algae used can be Galdieria ([0039]). This genus of algae accumulates water soluble glycogen as evidenced by instant claim 14. Scholten teaches a method of lysing an algae or microalgae culture which can result in a suspension (step a, b1) [0075], followed by an acid wash step (step b2) [0076]. This acid washing step can lower the pH to 4.5 or less ([0080]). The acid washing step can be followed by centrifugation to achieve a pellet (recovering the lysed biomass fraction insoluble, proteinaceous product, step c) followed by resuspension in a solvent ([0073 and 0077]). Scholten teaches than any of the steps can be done in any order and that one or more of the steps described can be eliminated ([0073]). Thus, the limitation of instant claim 14 steps b1 and b2 can be undertaken as taught by Scholten without additional steps occurring between step b1 and b2. 
Regarding claim 7, Scholten teaches a method of homogenization (lysing) via bead milling an algae or microalgae culture which can result in a suspension ([0074, 0075]). Scholten figure 4 shows a drying of the cellular biomass following the suspension (ball milling) and acidifying the biomass below pH 5 steps.  
Regarding claim 8 and 17, Scholten teaches a protein composition derived from algae or
microbial biomass specifically teaching red algae Galdieria (family Galdieriaceae) (abstract, [0039]). 	
Regarding claims 9 and 11, Scholten teaches that the invention is to provide a protein material and food ingredient (abstract).
Regarding claim 10, Scholten further teaches a lipid (fat) range of about 5%, 6%, 7%, and 8% ([0030]). Scholten teaches that the biomass that is produced has protein material has at least 65%-100% protein content ([0028]).
Regarding claim 15, Scholten teaches an acid washing step can lower the pH to 4.5 or less ([0080]).
Regarding claim 16, instant specification fails to define the dry matter content and further states that one skilled in the arts would be able to add the correct amount of water and acid to arrive at the desired dry matter content ([0033]). 
DNR Total Solids states that total solids are the same as dry matter content (title, line 2).
 Scholten table 6 teaches that during the acid wash step there is a total solids % of 12.15%-15.5%. 
Regarding claim 19 and 20, Scholten teaches that one or more steps can be repeated ([0073]). 
Regarding claims 21-24, Scholten teaches that the method involved recovery of the proteinaceous product material (step c) ([0073]). Scholten teaches that the proteinaceous food or food ingredients (biomass) created by this method can have 100% protein content (less than 0.1% glycogen in relation to the dry matter). One of ordinary skill in the arts would recognize that if there is 100% protein content there is no glycogen present.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Scholten (WO2017132407A1) in view of Graziani (Graziani, G., Schiavo, S., Nicolai, M. A., Buono, S., Fogliano, V., Pinto, G., & Pollio, A. (2013). Microalgae as human food: chemical and nutritional characteristics of the thermo-acidophilic microalga Galdieria sulphuraria. Food & function, 4(1), 144-152.). 
Regarding claims 18, Scholten teaches that any algae can be used ([0039]), but Scholten does not specifically disclose Galdieria sulphuraria.
Graziani teaches using Galdieria sulphuraria as a microalgae food source (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the algal strains of Graziani in the algal biomass process of Scholten. One of ordinary skill in the art would be motivated to do so because this is a simple substitution of one known algae species for another. There would be a reasonable expectation of success as all of the above references are in the same field of endeavor of algae. 

Response to Arguments
Applicant's arguments filed 6/29/22 have been fully considered but they are not persuasive. Applicant argues that in Scholten [0012] teaches that the biomass is delipidated (p10 paragraphs 3 and 4) and no other treatment is applied in between steps a), b1) and b2). Applicant points out two examples where Scholten uses a delipidated step (p10 last paragraph-p11 first full paragraph). Applicant further argues that Scholten teaches dilapidation of the biomass between the cell lysis and before the acid wash (p11 paragraph 2 and 3).  This is not persuasive because Applicant has pointed to an alternative embodiment in a different location of the reference that was not cited in the 102 rejection.  Scholten [0073] provides additional detail on the steps involved in generating the biomass. Scholten specifically states that one of the steps can be delipidating the biomass, but in the same paragraph Scholten teaches that one or more of the steps (delipidating) can be eliminated ([0073]). Immediately before Scholten introduces example 5, it is taught that any step in the example may be omitted ([0122]).  Therefore, Scholten teaches that any of the steps can be omitted. See the rejection of claim 14 above for details. 
Applicant argues that Graziani teaches the use of known methods for the extraction of lysed biomasses, but none of method match the claimed method (p13 first full paragraph). Examiner agrees; however, Scholten is relied on for the claimed method and Graziani provides a specific algal specie that Scholten is lacking. 

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:00 am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR L KANE/Examiner, Art Unit 1657                               

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657